     TONI H. WHITE (SBN 210119)
 1   ATTORNEY AT LAW
 2
     P.O. BOX 1081
     El Dorado, CA. 95623
 3   (530) 885-6244
     Fax (530) 344-9298
 4
     Attorney for Defendant
 5
     ANTONIO LONG ANDREWS
 6
                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8

     UNITED STATES OF AMERICA,                  )       No. 2:18-CR-00256 MCE
 9
                                                )
                                                )
10         Plaintiff,                           )       STIPULATION AND ORDER TO
                                                )       CONTINUE STATUS CONFERENCE
11
     v.                                         )       UNTIL AUGUST 15, 2019 AT 10:00 A.M.
                                                )
12
     Antonio Long Andrews                       )
                                                )
13
                                                )
           Defendant.                           )
14
                                                )
                                                )
15
                                                )
16

17
                                        STIPULATION
18
           IT IS HEREBY STIPULATED AND AGREED between Antonio Long Andrews,
19
     the defendant in this matter, by and through his defense counsel, Toni White, and the
20
     United States of America, by and through its counsel, Assistant U.S. Attorney Brian
21
     Fogerty, that the status conference presently set for June 6, 2019, should be continued to
22
     August 15, 2019, at 10:00 a.m. and that time under the Speedy Trial Act should be excluded
23
     from June 6, 2019 through August 15, 2019.
24
           The reason for the continuance is that defense counsel has received additional
25
     discovery since the last date for status conference. Discovery currently stands at bate
26
     stamped page 2359 and includes DVDs containing extensive audio and video recordings.
27
     Defense counsel needs additional time to continue to review discovery, communicate with
28

                                                    1
 1   the Government and her client, discuss possible resolution and prepare for trial. The
 2   continuance is necessary to ensure continuity of counsel and for defense preparation.
 3   Accordingly, the time between June 6, 2019 and August 15, 2019, should be excluded from
 4   the Speedy Trial calculation pursuant to Title 18, States Code, Section 3161(h)(7)(B)(iv)
 5   and Local Code T-4 for defense preparation. The parties stipulate that the ends of justice
 6   served by granting this continuance outweigh the best interests of the public and the
 7   defendant in a speedy trial. 18 U.S.C. §3161(h)(7)(A).        AUSA Brian Fogerty has
 8   authorized defense counsel Toni White to sign this pleading for him.
 9
     Dated: June 3, 2019                                    U.S. ATTORNEY
10
                                                     by:    /s/ Brian Fogerty
11                                                          BRIAN FOGERTY
                                                            Assistant U.S. Attorney
12
                                                            Attorney for the Goverment
13

14
     Dated: June 3, 2019                                    /s/ Toni White
15                                                          TONI WHITE
                                                            Attorney for Defendant
16
                                                            Antonio Long Andrews
17

18

19                                           ORDER
20         IT IS SO ORDERED.
21   Dated: June 5, 2019
22

23

24

25

26

27

28

                                                 2
